First I should like to congratulate the President 
of the thirty-seventh session of the General 
Assembly on his election. I am quite sure that he 
will carry out his functions as President with 
great success. I should also like to pay a 
tribute to his predecessor, Mr. Kittani of Iraq, 
who presided over the last session with 
distinction and leadership. I wish, too, to join 
in congratulating the Secretary- General. 
Although he has not yet been one year in office, 
he has already established a justly deserved 
reputation for integrity and for his efforts to 
make the United Nations a more effective 
instrument for peace.
2.	I want also to associate myself with the 
views already expressed by my colleague the 
Minister for Foreign Affairs of Denmark, Mr. 
Elle- mann-Jensen, on behalf of the 10 member 
States of the European Community, to which 
Ireland belongs.
3.	As we begin this annual session of the 
General Assembly the international outlook is 
gloomy, even more gloomy than it was one year 
ago. Over the past year relations between the 
major Powers have deteriorated and this has had 
an adverse effect on many other aspects of 
international life. Furthermore there are at this 
moment several wars and conflicts taking 
place—between Iran and Iraq, between Ethiopia and 
Somalia, in Afghanistan and in Central America. 
In recent months the world has also seen a war 
that should not have happened over the Falkland 
Islands and an invasion of Lebanon by Israeli 
forces which has led to tremendous loss of life 
and brought great tragedy in its wake.
4.	At the world level the arms race 
continues, and the level of nuclear armaments is 
greater than ever before. Conventional armaments, 
too, are a major item in world trade. They now 
occupy second place after oil. And these are 
weapons which are actually being used in conflict 
in many parts of the world.
177
5.	In economic matters, too, the world 
outlook is exceedingly gloomy, more gloomy 
perhaps than it has been for many years. The 
major industrialized coun¬tries are suffering 
through a serious recession, with high 
unemployment, inflation and high interest rates. 
The less developed countries are poorer than ever 
before, and many relatively prosperous countries 
which appeared to have good economic prospects 
have now run into major difficulties. These 
trends, if left unchecked, could threaten the 
stability of the whole international monetary 
system.
6.	It is clear that the problems facing the 
world community in this month of September 1982 
are indeed formidable. In many areas of 
international life it would be no exaggeration to 
speak of the present situation as one of serious 
crisis.
7.	What of the means available to the world 
com¬munity to deal with these serious and 
critical problems? How effective are the 
Organization and the procedures which have 
evolved since the Second World War in promoting a 
sense of community and a common response to 
international problems?
8.	Here too, I believe, we can speak of a 
crisis. The events of the past year, and of the 
past six months in particular, seem to many 
people around the world to have called most 
seriously into question the effective¬ness and 
relevance of the whole United Nations system as 
an instrument for the maintenance of 
international peace and security and for the 
development of inter¬national co-operation.
9.	We have available to us at the beginning 
of this session a most important document: the 
report of the Secretary-General on the work of 
the Organization. It is, I venture to say, one of 
the most important documents of recent years. 
Ireland is extremely grateful to the 
Secretary-General for his analysis, his insight 
and his courage.
10.	I know that many important problems are 
already on the agenda or will be raised in the 
course of the session. But I strongly believe 
that in a deeper sense the real question before 
us at this the 1982 session of the General 
Assembly is how we respond, individually and 
collectively, to the very basic issues raised by 
the Secretary-General in his report.
11.	The report itself is short, and all of it is of interest, but the 
core of the report is a serious warning that the 
world is now embarked on an exceedingly dangerous 
course and that we are perilously near to a new 
international anarchy. The present crisis in the 
multilateral approach in international affairs 
and the crisis of confidence in the United 
Nations as an instrument for the maintenance of 
peace and security are evidence of this. I 
believe the Secretary-General was right in his 
warning that the most urgent goal at present is 
to re-establish the fundamental concept of the 
Charter of the United Nations: that of collective 
action for peace and security.
12.	We all need to remember that the United 
Nations in its origins was not simply an 
idealistic concept. It was a serious organization 
of States with a very serious purpose. It grew 
cut of one major war—the most disastrous in human 
history—and it was designed to prevent another. 
It began as an organization of limited 
membership, but it has now become an almost 
universal world body, and it must be strengthened 
and made more effective if it is to deal 
adequately with world problems.
13.	I have little doubt that most, or perhaps 
all, of us who come here to this rostrum to speak 
during the next few weeks of general debate win 
speak highly of the Secretary-General's report. 
This is what it merits. He has clearly identified 
for us the problems, and he has gone farther by 
pointing «ut and proposing a whole series of 
measures which, if implemented, would do much to 
improve the capacity of the United Nations to 
keep the peace and to serve as a forum for 
negotiations. On behalf of my Government, I 
warmly endorse his ideas and proposals. in 
par¬ticular, I agree with him when he urges a 
more sys¬tematic use of the Security Council; a 
more active approach to conflicts so that it is 
not left to the judgment of the conflicting 
parties whether or not the matter should be 
raised in the Council; a greater use of 
fact-finding missions and missions of good 
offices; and a greater use by the 
Secretary-General himself of his power under 
Article 99 of the Charter to bring issues to the 
attention of the Security Council. These, and the 
many other useful ideas in the Secretary- 
General's report, should in our view be 
considered at a meeting of the Security Council 
held at high political level, as the 
Secretary-General has also proposed. From such a 
meeting could emerge an improvement in procedures 
and, far more important, a new sense of 
commitment.
14.	Those are only some among the many wise 
ideas which the Secretary-General has put 
forward. It is most important that he has invited 
us to debate, and to think out seriously with him 
what needs to be done. I think that we owe it to 
him not simply to speak warmly of his report or 
of some of his ideas and then leave it stand as 
just another document. Rather, we must each 
contribute what we can to the debate, and we must 
then together ensure that the end result of all 
this debate over the coming weeks will not be 
words only but actions which each of us will 
take, in so far as it is open to us to do so.
13. In contributing to this debate on what is 
needed to strengthen the United Nations, I want 
to emphasize three points which Ireland considers 
particularly important at the present time of 
crisis.
16.	First, as I have already said, we need a 
new and continuing commitment from every Member 
State to strengthen and improve the United 
Nations system and make it increasingly relevant 
and effective. A particular commitment will be 
needed from the great Powers which are permanent 
members of the Security Council and which have a 
very special role in the ' system. Ireland, for 
its part, though it is a small country, willingly 
makes such a commitment. We will do everything we 
can to sustain and support the United Nations. We 
will work with others in every way open to us to 
make it more effective.
17.	Secondly, there is a need to carry 
through this commitment in practice. That means 
that wherever there is a situation of conflict 
between Member States all those involved must be 
ready not only to invoke
the Charter, as they now do, to justify their 
actions but to use the procedures of the United 
Nations to the full before resorting in the first 
instance to their own strength to vindicate their 
rights.
18.	Thirdly, there is a special need for the 
Security Council and its permanent members in 
particular, to be willing to follow through on 
the decisions which the Council takes in order to 
ensure that they are implemented. Nothing 
contributes more to an impres¬sion of 
ineffectiveness and irrelevance than an inability 
or failure of the Council to do so. This has been 
particularly evident over recent months.
19.	Because of its importance, I should like 
to spell out this third point in more detail. 
Under the Charter, the Security Council has 
power, through a whole range of measures, to 
impose its decisions and to exercise authority. 
Many of us would like to see a greater measure of 
agreement within the Council, and among the 
permanent members, on the use of that authority 
to resolve international conflicts. We have come 
to accept, however, that there are many issues 
con¬cerning which the Council cannot agree in the 
first instance on what should be done. But, when 
the Coun¬cil does agree and does adopt a 
resolution in relation to a conflict, it must 
also be ready later, if necessary, to consider 
the measures which may be needed to ensure that 
the decision is implemented. If the Coun¬cil 
repeatedly fails in this, it will soon lose all 
authority. The case is even more obvious when, as 
has happened several times in recent months in 
regard to Lebanon, the initial Council decision 
was unanimous.
20.	These are three points which Ireland, as 
a small country which has always tried to uphold 
and support the United Nations and contribute to 
its effectiveness as best it can, would think to 
be fundamental.
21.	But what specifically should now be done, 
and by whom? I repeat that it is not enough to 
commend the Secretary-General's report: we must 
act on it. I would hope therefore that when this 
general debate is finished, and when all 
delegations that wish to do so have stated their 
views, there can be serious con¬sideration of how 
best to proceed.
22- In particular, I believe that it would be 
important ^hat the Security Council—to the 
effectiveness of which much of the document is 
directed—should consider necessary action. For 
its part, Ireland, as a member of the Security 
Council until the end of 1982, would be willing 
to support and work for such con¬sideration among 
members of the Council with a view to finding the 
best way to translate ideas into action. There is 
no more important task before us at the present 
time.
23.	The need to restore respect for the 
Charter and for the authority and status of the 
United Nations is mcst forcefully demonstrated by 
recent events in the Middle East. The situation 
there, already complex and seemingly intractable, 
has been greatly aggravated by Israel's invasion 
of Lebanon and its continuing presence there. 
Many resolutions of the Security Council, despite 
the authority which they carry under the Charter, 
have been defied or ignored, and have remained 
unimplemented for over four months.
24.	Israel's invasion of Lebanon, carried out 
in the name of its security, has brought with it 
death and destruction. Israel has continued its 
occupation, an occupation which, I must say in 
all candor, shows no sign of ending despite the 
repeated calls of the Security Council; despite 
the stated wishes of the Government of Lebanon 
and, not least, despite Israel's own claim that 
it does not covet even one inch of Lebanese 
territory. In the past few weeks, the situation 
has deteriorated even further. The occupation of 
west Beirut, with the declared objective of 
main¬taining law and order, has brought in its 
train deeds that have shocked the world.
25.	The Irish Government and people are 
horrified at the wanton murder of Palestinian 
civilians in the Shatila and Sabra camps, and we 
join in condemna¬tion of those who perpetrated 
those dreadful crimes. The murder of the 
Palestinian civilians, whoever carried them out, 
took place when Israeli forceshad assumed control 
of the area, and Israel must accord¬ingly carry 
considerable responsibility.
26.	The people of Lebanon have suffered much 
in recent years. They must be enabled to 
re-establish the authority of their central 
Government. The full sovereignty, independence 
and territorial integrity of Lebanon must be 
restored. To this end, the Israeli forces must 
withdraw immediately from Beirut as a first step 
to their complete withdrawal from all Lebanese 
territory. Withdrawal by Israel from Lebanon was 
unanimously demanded by the Security Council 
nearly four months ago. We believe that all 
foreign forces whose presence has not been 
authorized by the Government of Lebanon should 
now leave Lebanon.
27.	Lebanon has been a casualty of the wider 
conflict of the Middle East, and that conflict 
remains un¬resolved. What is now needed is real 
progress towards negotiation aimed at 
reconciliation of two basic rights: that of all 
States, including Israel, to exist within secure 
and recognized boundaries; and that of the 
Palestinians to self-determination and statehood, 
if they so wish.
28.	Such reconciliation cannot be achieved 
through efforts to suppress or abridge the rights 
of other parties. The bloody events of recent 
months testify to that reality. The parties 
should now accept that those basic rights must be 
reconciled within the framework of a 
comprehensive and negotiated settlement, with the 
direct participation of all concerned, including 
the Palestine Liberation Organization [FLO], 
whose role in representing the Palestinian people 
we recognize.
29.	Despite the events of recent weeks, there 
is also encouraging evidence of a new willingness 
to break the deadlock which has prevented 
progress towards a comprehensive and just 
solution of the Middle East problem. The 
initiative announced by President Reagan on I 
September provides a significant oppor¬tunity to 
make progress in the direction I have out¬lined. 
The declaration adopted at the Twelfth Arab 
Summit Conference at Fez  must also be regarded 
as an important and substantive contri¬bution to 
a search for an equitable settlement. And because 
both these developments together offer hope for 
the future, they deserve the most serious 
considera¬tion by all the parties concerned.
30.	The United Nations has over the years 
played an important and at times crucial role in 
the search for a peace settlement in the Middle 
East. It has served to set forth proposals and 
principles for a settlement; it has been a forum 
for negotiations; and it has actively helped to 
maintain peace through its peace-keeping and 
observation missions. I believe that the United 
Nations can and should play a role of similar 
im¬portance in the future. Security Council 
resolutions 242 (1967) and 338 (1973) have set 
down fundamental —even if now 
incomplete—principles for a settlement. These 
principles must be augmented and completed. The 
recent joint initiative by France and Egypt in 
the Security Council provides an opportunity for 
dis¬cussion at the appropriate time on how these 
prin¬ciples might be completed. But this 
elaboration of, so to speak, a juridical 
foundation alone will not be enough.
31.	As the Secretary-General stated in his 
report, "It is absolutely essential that serious 
negotiations on the various aspects of that 
problem involve all the parties concerned at the 
earliest possible time." I urge that careful 
consideration be given to two points made by the 
Secretary-General concerning a possible role for 
the Security Council in this regard. First, the 
Security Council is the only place in the world 
where all the parties concerned, and particularly 
Israel and the PLO, at present sit at the same 
table. Second, given a will by the parties to 
negotiate seriously, it should be possible within 
the Security Council to work out procedures and 
rules, new if necessary, to govern substantive 
negotiations.
32.	Recent events in the Middle East, in 
particular in Lebanon, have focused attention on 
the peace¬keeping role of the United Nations. The 
development of peace-keeping is, I believe, one 
of the most im¬portant achievements of the 
Organization, and it gives effect in a practical 
and tangible way to the commit¬ment of Member 
States to the Charter. Peace-keeping activities 
have increased in scope and significance over the 
years and have evolved in response to the needs 
of particular situations. Precisely because the 
concept of peace-keeping is still evolving, I 
believe it is necessary to keep it under review. 
In the light of events in Lebanon in particular, 
we should determine where weaknesses exist and 
decide how they can be remedied.
33.	Ireland's experience in United Nations 
peace¬keeping over the years leads us to draw 
certain con¬clusions about the circumstances in 
which it can make a useful contribution and about 
the political and prac¬tical conditions necessary 
for peace-keeping to function effectively. First, 
peace-keeping operations are intended to assist 
in the control of conflict and in the search for 
a peaceful solution. It follows that they are 
essentially a temporary measure and only one part 
of a peace-making process. Efforts to resolve the 
causes of the conflict must continue. Secondly, 
peace¬keeping missions must have the consent of 
the coun¬tries in whose territories they are 
stationed and the co-operation of all the parties 
concerned. This dis¬tinguishes peace-keeping from 
peace-enforcement. Thirdly, the peace-keeping 
force must have a clear and unambiguous mandate. 
Fourthly, the force must have freedom of movement 
throughout the area assigned to it and must have 
conditions of adequate security for its 
personnel. Fifthly, United Nations peace-keeping 
operations must at all times have firm support 
and backing of the Organization—in particular of 
the Security Council and its members— and a, 
strong and assured financial basis.
34. The events in Lebanon demonstrate the 
im¬portance of these five conditions. It is clear 
that, in the case of UNIFIL, these conditions 
were not fulfilled. Despite this, UNIFIL played 
an indis¬pensable part in controlling conflict up 
to the Israeli invasion last June. Even now 
UNIFIL, in its reduced and limited role, 
maintains stable conditions in its area of 
operations. But this is quite inadequate. If 
UNIFIL or other United Nations forces are to play 
an effective role in assisting the Government of 
Lebanon to restore full Lebanese sovereignty, 
independence and terri¬torial integrity, the 
Security Council and the interna¬tional community 
must ensure that the conditions I have listed 
already are fully observed.
33. I should like to pay a tribute to the courage 
and devotion to duty shown by all those involved 
in United Nations peace-keeping operations, 
particularly in UNIFIL and UNTSO. Several Member 
States, including my own, have suffered through 
the death and injury of their soldiers serving 
under the United Nations Hag in the cause of 
peace. I extend my sympathy to the relatives and 
the comrades of Com¬mandant Nestor and the other 
observers killed by mine explosions in Beirut in 
the past few days. United Nations peace-keeping 
forces have shown resilience and constant courage 
in the face of very difficult circumstances. It 
is for us to show respect for that courage by 
acting to bring about effective conditions in 
which they can discharge their vital task.
36.	In the 1960s and 1970s, after years of 
confronta¬tion and cold war, East and West seemed 
to be edging towards recognition of their common 
interest in avoiding war and in promoting 
mutually beneficial co-operation.
37.	The situation today is very different. 
Mutual suspicion and growing confrontation have 
replaced the cautious confidence of the 1960s and 
early 1970s and the limited co-operation that had 
been achieved. The decline in the political 
relations between East and West, particularly 
between the super-Powers and the alliances, has 
also affected arms control and disarma¬ment 
negotiations. There will now be a further 
escalation in the arms race unless urgent and 
sustained efforts are made to reach agreement in 
current nego¬tiations.
38.	We believe it is necessary to build upon 
common interests and to enlarge the areas whereconflicting 
interests can be reconciled or accommodated. 
Dialogue between East and West must therefore 
continue through bilateral and multilateral 
channels. And if such a dialogue is to lead to 
substantive results, all sides must be willing to 
act with restraint and realism.
39.	On the political level, the crisis of 
authority in Poland and the sustained repression 
of elementary social and civil rights contrary to 
the Helsinki Final Act^ undermine the credibility 
of detente. As long as those conditions remain, 
they will hinder progress on a wide range of 
East-West negotiations including, in particular, 
the discussions at the Conference on Security and 
Co-operation in Europe. Likewise, the Soviet 
invasion and continuing military occupation of 
Afghanistan must inevitably have a similar 
adverse effect.
40.	None the less, it must be emphasized that 
sus¬tained efforts at arms control and 
disarmament are valid for their own sake. It is 
indispensable to try to contain, reduce and 
ultimately eliminate the threat posed by the arms 
race, particularly in nuclear weapons. It is also 
necessary in the meantime to ensure that new 
weapons and technologies do not undermine or 
destabilize the already fragile strategic 
relationship. It follows that while the adverse 
political climate is bound to complicate existing 
negotiations, arms control and disarmament 
efforts—bilateral, regional and 
multilateral—should nevertheless not be 
subordinated to the solution of wider political 
problems.
41.	My Government was very disappointed at 
the outcome of the recent twelfth special 
session, the second special session on 
disarmament. But we cannot abandon efforts to 
achieve realistic goals aimed at putting an end 
to the arms race and reducing arma¬ments—both 
nuclear and conventional. World opinion, 
increasingly concerned about the threat posed by 
nuclear weapons, demands that we redouble our 
efforts. My Government will always support 
genuine and realistic arms control and 
disarmament proposals.
42.	The highest priority must be given to 
nuclear disarmament in order to halt and reverse 
the ceaseless build-up of nuclear arms. It is our 
earnest hope that the negotiations between the 
Soviet Union and the United States on 
intermediate and strategic weapons will reach an 
early and successful conclusion.
43.	I should like to reiterate the proposal 
for an agreement on a moratorium on the 
introduction of any further strategic nuclear 
weapons or delivery vehicles, proposed by the 
Prime Minister of Ireland, Mr. Haughey, during 
the twelfth special session. The moratorium would 
be for an initial period of two years but would 
be renewable by mutual consent. An agreement 
along these lines would, I believe, be a 
significant step towards the restora¬tion of 
confidence.
44.	A comprehensive test-ban treaty, or at 
the very least a moratorium on all nuclear tests, 
remains an urgent necessity. An end to testing 
would slow down the rate of qualitative 
improvement of nuclear weapons and would be a 
valuable contribution by nuclear States to 
stopping the spread of nuclear weapons.
43. There are, of course, many other areas in 
which progress must be made. I would highlight in 
particular the need for a chemical weapons 
convention, the banning of all weapons from outer 
space and progress on conventional disarmament.
46. If the outlook elsewhere is more sombre and 
troubling than it was a year ago, the prospect 
for Namibia seems more hopeful. The Israel 
Government is concerned that the momentum of the 
negotiations to implement the United Nations plan 
for Namibian independence should not be lost. 
Ireland has fully supported the efforts of the 
Secretary-General, the contact group of five 
Western States, the front-line States and the 
South West Africa People's Organiza-tion [SWAPO] 
to secure implementation now. In our view, any 
further delay will endanger the prospects for a 
peaceful settlement. It is vital that the 
Assembly at this session focus its efforts on 
assisting the Secre¬tary-General to bring about a 
settlement.
47.	Throughout the long history of the effort to help the people of Namibia 
win freedom and live in peace, it has been clear 
that a settlement through negotiation is possible 
only if there is a sincere desire on the part of 
all concerned to achieve this. The implementation 
of the United Nations plan based on Security 
Council resolutions 385 (1976) and 435 (1978) 
would enable the international community to 
discharge its unique responsibility for Namibia 
and to demonstrate that the machinery of the 
United Nations can be used effectively to resolve 
a major international issue.
48.	The United Nations plan does not and, 
indeed, cannot contain a blueprint for the future 
relations of all the States of southern Africa 
and it will not resolve all the issues in the 
region. But its implementation would be an 
important step in that direction. If South Africa 
now obstructs its implementation, thereby 
preventing a peaceful conclusion to the 
decolonization process in southern Africa, it 
will bear a heavy responsibility for the conflict 
and suffering which may follow.
49.	At the root of the dangerous and tragic 
situation in southern Africa today is the policy 
of pursued by South Africa. This system of 
institu¬tionalized racial discrimination is 
unique and is rightly the object of universal 
condemnation.
50.	Ireland condemns South Africa's apartheid 
system unreservedly and we are committed to 
opposing it strongly and actively, working in 
concert with the international community, The 
pass laws, banning and detention regulations all 
continue to result in intense human suffering. 
This year, when Nelson Mandela will have spent 20 
years in goal, we are particularly concerned at 
the plight of political prisoners, including 
those members of the African National Congress 
who are currently under sentence of death. We 
urge the South African Government to commute 
those sentences.
51.	There is some evidence of increased 
debate among the white community in South 
Africa—for example, in the search for new 
constitutional struc¬tures. Unfortunately, this 
does not address the core of the problem or the 
basic framework of the apartheid system. The 
crisis that South Africa faces is now so deep 
that only a radical new approach can avert a 
further descent into violence.
52.	In seeking to divert attention from its 
internal problems, it seems that South Africa may 
be endeavoring to destabilize neighbouring 
States. We view with the utmost concern any 
actions having that objective. We will continue 
to support the efforts of the front-line States 
to consolidate their hard-won independence.
53.	Over the past year, conflicts in Latin 
America were also a matter of concern to the 
international community. In the view of my 
Government, the armed conflict over the Falkland 
Islands (Malvinas) earlier this year was an 
unnecessary conflict. We very much deplore the 
use of force contrary to the principles of the 
Charter, the failure to comply with Security 
Council resolution 502 (1982) and the fact that a 
peace¬ful solution offered through the United 
Nations did not prove possible. It is our hope 
that the parties will be able actively to pursue 
a peaceful settlement of their continuing dispute.
54.	The Irish Government and people are also 
con¬cerned at the instability, the violence and 
the viola¬tions of human rights in Central 
America. We are convinced that it is necessary to 
remedy the under¬lying economic and social causes 
of tension in the area, to end all foreign 
interference and to seek political solutions to 
conflicts in the area through dialogue and 
negotiations.
55.	There is a growing acceptance that the 
interna¬tional community has a responsibility for 
the remedy of serious human rights abuses. I 
welcome the personal commitment repeatedly 
expressed by the new Secretary-General to the 
human rights program of the United Nations and 
his efforts to strengthen the Secre¬tariat in 
that field.
56.	It is necessary for continued progress 
that inves¬tigations of human rights abuses 
should be seen to be fair. It is also important 
that States concerned in investigations should 
co-operate with the Secretary- general  or other 
appointed personsin the implementa¬tion of our 
decisions, bearing in mind the primary 
responsibility of States to ensure that human 
rights are respected within their own areas of 
jurisdiction.
57.	The Declaration on the Elimination of All 
Forms of Intolerance and of Discrimination Based 
on Religion or Belief, adopted last year by the 
General assembly is an important addition to the 
several human rights instruments adopted since 
the Universal Declaration of Human Rights in 
1948. Ireland believes that further steps should 
be taken to draw the attention of the peoples of 
the world to this Declaration.
58.	In the historical perspective, we have 
indeed seen considerable progress in the area of 
human rights. But serious violations of human 
rights in many parts of the world continue to 
affront our sense of the value of the human 
person. Massacres of large numbers of innocent 
civilians have taken place recently in Lebanon, 
Guatemala and E! Salvador.
59.	There are other countries where we have 
less certain knowledge of such appalling 
violations of the right to life but where there 
is reason to believe that such violations do 
indeed take place. There are still other areas 
where civil and political rights are suppressed 
sporadically or even on a systematic basis. 
Abuses of human rights, such as disappearances, 
are a most troubling recent feature.
60.	A general report by the Secretary-Genera! 
on the international human rights situation to 
the As¬sembly at regular intervals could help the 
international community to recognize at an early 
stage the emer¬gence of a pattern of such abuses 
and thus to take effective action against them;
61.	The world at present has major problems 
in the economic field. Of particular importance 
is the problem of development, which is at once a 
political and an economic issue. Because of this 
and because of its universal nature the United 
Nations has a vital role to play in the 
North-South dialogue. There is an urgent need to 
promote the changes necessary to redress the 
structural imbalances in the world economy and to 
accelerate the rate of growth in developing 
countries.
62.	The economic difficulties facing all 
countries remain serious and are likely to 
continue for some time. Large fiscal deficits, 
concern about inflation and tight monetary 
policies have raised real interest rates in the 
industrialized countries to unprecedented levels. 
These measures have far-reaching conse¬quences, 
depressing the export earnings of hard- pressed 
developing nations and curtailing their already 
low growth rates. Low-income countries have been 
particularly hard hit by the recession in the 
indus¬trialized countries. Poverty, malnutrition, 
disease and illiteracy remain daily realities for 
the vast majority of the world's population.
63.	Ireland fully supports the central role 
that the United Nations system has to play in any 
realistic program for global recovery. In 
particular, we urge that the challenge of 
furthering and deepening the relationship between 
developed and developing nations be met by the 
early launching of global negotiations. We 
believe that the industrialized nations must now 
do everything possible to ensure that a new and 
effective dialogue with the developing countries 
gets under way.
64.	In the longer term we look to the sixth 
session of UNCTAD in June of next year to improve 
under¬standing of the real problems of developed 
and devel¬oping countries, to promote the revival 
of the interna¬tional economy and to give a new 
impetus to the progress of developing countries.
65.	I am pleased that the lengthy work of the 
Third United Nations Conference on the Law of the 
Sea has been concluded with the adoption by the 
overwhelming majority of the States represented 
here of the text of the Convention on the law of 
the sea.^ It is indeed an achievement of which 
the United Nations can be justly proud. Our task, 
however, is not finished. The adoption of the 
Convention is only the first step in the process 
of giving to the provisions of the Con¬vention so 
painstakingly negotiated the status of generally 
accepted guiding rules for theorderly use of the 
seas and their resources. In the course of the 
negotiations it was constantly stressed by all 
the parties involved that the Convention is a 
carefully balanced package which should not be 
the subject of piecemeal acceptance by States.
66.	We must now ensure that the integrity of 
this comprehensive Convention is maintained. We 
must also ensure that the new international body 
which it established, the International Sea-Bed 
Authority, can begin to function at an early 
stage. It is the hope of my Government that such 
will be the support for the ' Convention that the 
Preparatory Commission for the International 
Sea-Bed Authority and for the Interna¬tional 
Tribunal for the Law of the Sea can be convened 
quickly to facilitate the smooth functioning of 
the Convention and the effective operation of the 
bodies which it establishes.
67.	I therefore urge all Member States to 
support the Convention and endorse its provisions 
by signing it at the earliest possible time. It 
is the intention of the Irish Government to do so.
68.	I would like now to turn to a particular 
difficulty which we face in Ireland and in 
relation to which I ask for your sympathy and 
your understanding. I refer to the Northern 
Ireland situation.
69.	I do not need to dwell on the tragic 
effects of the continuing unrest in Northern 
Ireland. Since the out- break some 12 years ago 
of the present cycle of violence, up to 2,400 
people have been killed and over 25,000 people 
have suffered serious injury. The destruction of 
property has amounted to hundreds of millions of 
pounds.
70.	The economy of Northern Ireland has 
suffered heavily and remains in decline. Among 
the worst effects, however, has been the damage 
to the social fabric of society. A new generate t 
is now growing up in Northern Ireland in 
conditions in which violence and confrontation, 
hatred and division, form part of the pattern of 
everyday life.
71.	Nor has the burden of the unrest been 
confined to the six countries of Northern Ireland 
alone. Death and destruction have taken place in 
Britain, and in financial terms the cost to 
Britain has been a heavy one. We in the rest of 
Ireland have also suffered death and destruction, 
and the Northern Ireland situa¬tion has involved 
for us an additional expenditure of over 100 
million pounds each year on maintaining security.
72.	Common sense should compel us all, if 
only on the ground of our mutual interests, to 
seek a just and lasting settlements of this 
intolerable situation, a settlement which, if it 
is to be effective, must take into account the 
fundamental nature of the problem. The Irish 
Government, for its part, has declared this task 
to be its first political priority.
73.	The roots of the problem lie in a complex 
of historical circumstances in which social, 
religious, economic and political factors have 
all played their part. We believe, however, that 
in any objective analysis of the problem one 
factor emerges clearly and inescapably: the 
constitutional arrangements made in the 1920s 
have failed to provide a just and workable basis 
for peace and stability in Northern Ireland.
74.	The experiment of partitioning Ireland 
has obviously failed. The consequences of that 
failure include the tension in Northern Ireland 
which has erupted into violence in almost every 
decade since the island of Ireland was divided. 
The development of the full economic, political 
and social potential of the island as a whole has 
been slowed down as a result of partition. 
Barriers have been erected where none should 
exist; the small island of Ireland has an 
artificial political division, and within 
Northern Ireland itself a community of one and a 
half million people is split by dissension that 
is irrelevant to the demands of today.
75.	The Irish Government, on whose behalf I 
address you today, seeks to remove all barriers 
and divisions within Ireland. We seek to do so 
only through peaceful means. We condemn utterly 
and reject totally violence and terrorist 
activity no matter what its source. The 
atrocities committed by men and women of violence 
on all sides are inherently evil. They are also 
ultimately futile and counterproductive as a 
means of promoting political change. They serve 
only to increase bitterness, to deepen 
intransigent attitudes and above all to post¬pone 
the day of settlement. The road to peace lies 
only in the removal of barriers and in the coming 
together of all the Irish traditions.
76.	We believe that the way forward is for 
the two Governments—the Government of Ireland and 
the British Government—to work together to this 
end. Two years ago we moved in that direction 
when both our Governments accepted, in the 
context of the Northern Ireland situation, the 
need to bring forward policies to achieve peace, 
reconciliation and stability and to improve 
relations between our two countries. This 
development and the subsequent progress in 
identifying concrete areas of co-operation were 
widely welcomed as holding out the hope of a new 
and positive relationship between our two 
countries, breaking down barriers and creating a 
dialogue of understanding and good will in which 
the Northern Ireland problem could be effectively 
tackled.
77.	We shall persist in our efforts to win 
widespread support for our policy which we are 
convinced offers the only prospect of an 
effective long-term solution. Our objective is to 
bring about the emergence in Ireland of agreed 
political structures which will accommodate the 
different but complementary Irish traditions.
78.	We ask Britain to join with us in working 
towards the achievement of that objective and, in 
doing so, remove the last barrier to the 
development of normal relations between the 
peoples of the two islands. And we ask all 
Governments represented here today to assist us 
on the difficult road towards reconciliation, 
peace and stability.
